            Case: 1:18-cv-07240 Document #: 37 Filed: 06/21/19 Page 1 of 1 PageID #:117
               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF ILLINOIS


/LAv-   L'lnnarJ,s,           T"on                                )
                                                                  )\        case Number: ( :
                                                                                                          E cV- 0114 f
                         Plaintiff
                                                                  j         "rros., l+orb ra}<,
                                                                                           --                  Ga t/ P<i oe,rwvn
                         v.                                       )                                                      |
                                                                  )                           Judge:)"tvi             d      W eis   t\
/k*'o        Sf-F+ f;nc- Defendant
                                                                  )
                                                                  )
                                                                            Magistrate                                                    6 r-)




         W^nJ-                                c_c          py             a+ {n<                                     V;J< D
 S*a (+1,':) O'crn 4)49 pn                                                                                           So

 lN( caq s<<_ NL,lo.+ (aa. I                                                                                 V
  l'Y? r€'n                                                                                                     FILED
                                                                                                                     JUt{ 2     t 20pvp
                                                                                                            .*ffi,llSBBffi8I8U,*,




                                                                                                     reference that section.]
                [lf you need additional space for ANY section, please attach an additional sheet and
